                  Case 1:14-cr-00086-KPF Document 157 Filed 08/07/20 Page 1 of 1

                                                LAW OFFICES OF
                                         STEPHEN TURANO
                                                     ______

                                              sturano@turanolaw.com

    275 MADISON AVENUE                                                                            60 PARK PLACE
    35TH FLOOR                                                                                          SUITE 703
    NEW YORK, NY 10016                                                                          NEWARK, NJ 07102
           _____                                                                                      ______

    TEL (917) 974-1781                                                                           TEL (973) 648-6777
    FAX (212) 208-2981                                                                           FAX (212) 208-2981
                                                                                                       ______

                                                                                      REPLY TO NEW JERSEY OFFICE


                                               August 7, 2020

   By Email and ECF


                                                                      MEMO ENDORSED
   The Honorable Katherine Polk Failla
   United States District Judge
   Southern District of New York
   40 Foley Square
   New York, NY 10007

                    Re:   United States v. Almonte
                          Case No. 14 Cr. 086 (KPF)

   Dear Judge Failla:

          Marco Almonte requests that he be released on bail on the violation of supervised release
   charges, including failure to report, a grade C violation.

          On consent by Richard Cooper, AUSA, the parties propose the following bail conditions:
   $50,000 unsecured recognizance bond signed by Mr. Almonte and a financially responsible person to be
   approved by the Government. Mr. Almonte will reside at 4 North Genesee Street, Geneva, New York.



                                                                 Respectfully submitted,

                                                                 /s/ Stephen Turano

                                                                 Stephen Turano
                                                                 Attorney for Marco Almonte


    cc: Richard Cooper, AUSA (by email and ECF)
Application GRANTED. Mr. Almonte is ORDERED released on bond subject to the
conditions detailed in counsel's letter to the Court.
                                                                       SO ORDERED.
Dated:       August 7, 2020
             New York, New York
                                                                       HON. KATHERINE POLK FAILLA
                                                                       UNITED STATES DISTRICT JUDGE
